Citation Nr: 1336461	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-06 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral arthritis of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for instability with laxity of the right knee due to arthritis.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In September 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on his part.  


REMAND

Unfortunately, a remand is required for the higher rating claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

During his September 2011 Board hearing, the Veteran testified that he was in the process of receiving right knee injections at the VA facility in East Orange, New Jersey.  He told the undersigned that he had received two injections, most recently about two months before the hearing, and was about to receive a third.  His representative also requested that the Board obtain these records from the VAMC in East Orange, New Jersey, while evaluating the Veteran's claim.  See hearing transcript at pp. 2-3.  

The Board agrees that it is appropriate that the Veteran's most recent symptoms be evaluated as his most recent VA examination of the right knee was in September 2010, now three years ago.  On remand, a new examination should be obtained to determine the current severity of the Veteran's right knee disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The Board feels that an updated VA examination of the right knee is required to make an informed decision regarding the Veteran's current level of functional impairment and to evaluate adequately his current level of disability.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Because the current level of the Veteran's disability is unclear, the Board believes that another examination is necessary.  Therefore, upon examination, the examiner should be requested to comment on the functional effects the Veteran experiences as a result of his right knee disabilities, including for example in conjunction with his daily activities.  

Thus, another VA examination is necessary to ascertain the current level of the Veteran's right knee disabilities.  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2012).  

In addition, a check of the Virtual VA computer system does not register any of the medical records the Veteran referred to during his testimony about right knee injections.  The Board's review of the claims file shows no VA treatment records dated after June 2010.  Therefore, on remand the RO/AMC must associate with the claims file, or in the Veteran's Virtual VA eFolder, all VA medical records from June 2010 to the present.  VA has a duty to obtain all relevant VA and governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his right knee disabilities.  After the Veteran has signed the appropriate releases, attempt to obtain and associate with the claims file, or the Veteran's Virtual VA eFolder, any records identified by the Veteran that are not already associated with the claims file, in particular any records of evaluation or treatment from the VA Medical Center in East Orange, New Jersey, for the period from June 2010.  

All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  Following completion of the above, schedule the Veteran for a VA joints examination to determine the current nature and severity of his service-connected right knee disabilities.  The examiner must review the claims file and must note that review in the report.  All indicated studies should be conducted, and all findings reported in detail.  This VA examination must also include observations as to any functional loss, such as pain on movement, swelling, deformity, instability, interference with sitting, standing and weight-bearing, weakened movement, excess fatigability, and incoordination.  

3.  After all development has been completed, the RO/AMC shall adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case and allowed appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


